Citation Nr: 1635090	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  13-28 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left knee disorder.

2.  Entitlement to service connection for right knee disorder. 

3.  Entitlement to service connection for organic heart disease.


REPRESENTATION

Appellant represented by:	Stacey P. Clark, Attorney at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to August 1966.

The matters shown on the cover page come to the Board of Veterans' Appeals (Board) on appeal from January 2011 and February 2012 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Additionally, the RO denied service connection for erectile dysfunction in February 2012.  The Veteran filed a notice of disagreement with that decision in September 2012.  However, as the RO granted service connection for erectile dysfunction in July 2014, that matter is not on appeal.  

On December 9, 2015, the Veteran was notified that the case was certified to the Board and that he had 90 days within which to request a change in representation.  Thereafter, on March 22, 2016, which was more than 90 days later, the RO received notice from the representative that she would no longer be representing the Veteran.  However, the notice was not filed with the Board as is required, and the necessary explanation as to how there was good cause for withdrawing representation was not provided.  Accordingly, in light of 38 C.F.R. § 20.608 (2015), she remains the Veteran's representative for the purposes of this appeal.  

The Board notes that there is now of record an April 2016 power of attorney in favor of The American Legion.  Pursuant to 38 C.F.R. § 20.1304(c) (2015), this matter is referred to the RO.  

The Board notes that a prior request for a Board hearing was withdrawn by the representative in November 2015.  In May 2016, the Veteran requested a Board videoconference hearing.  However, this was more than 90 days after the Veteran was notified that the case was certified to the Board in December 2015, and he has not argued that there was good cause for the delay in requesting the hearing, which is required in such a case.  Accordingly, the Board is not accepting that request for a personal hearing at this time.  See 38 C.F.R. § 20.1304.  

The issue of service connection for coronary artery disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A chronic left knee injury which has current residuals including limitation of motion and degenerative changes was manifest in service.  

2.  Affording the Veteran the benefit of the doubt, right knee arthritis is related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for left knee arthritis are met.  38 U.S.C.A. §§ 1110, 1131, 1154(b) (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for right knee arthritis are met.  38 U.S.C.A. §§ 1110, 1131, 1154(b) (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

If an injury or disease was alleged to have occurred or been aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) . The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but ease the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498   (1995).  It is still necessary for the Veteran to demonstrate the presence of a current disability and to establish a nexus between the in-service event and the disability.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

The Board notes that it appears that not all of the Veteran's service treatment records are of record.  In particular, it appears that there was a service treatment report concerning the Veteran's left knee from a Dr. Benevides from about August 1964 which is not of record.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The following analysis has been undertaken with this heightened duty in mind.  

The Veteran's service discharge certificate shows that his specialty number and title was HM-8404/0000, which had the civilian equivalent of FIRST AID ATTENDANT, and that he successfully completed field medic school.  An August 2010 response to a request for service information indicates that the Veteran served in Vietnam from late July 1965 to August 1966.  This and other information of record is consistent with that the Veteran's statements to the effect that he was a medic in Vietnam, in combat situations, and that he became a nurse after service.  

Service treatment records show that in January 1962, the Veteran was seen for left knee pain for 1 month, possibly due to traumatic injury.  In about August 1964, the Veteran complained of left knee pain, and was referred to Dr. Benevides.  The report of that referral is not of record.  The Veteran's left knee was found to be clinically normal on service discharge examination in August 1966.  

In a VA Form 21-526 received in April 1968, the Veteran stated that he reinjured his left knee while serving in Vietnam in 1966 and treated himself, as he was a medic, and that he was treated again for left knee trouble by an orthopedic surgeon, Kadina Jones, M.D., in Boca Raton Hospital in Boca Raton, Florida in January or February 1968.  

An April 2000 report of an MRI of the Veteran's left knee notes a 3 month history of persistent left knee pain following a torsion injury.  The MRI revealed degenerative changes of the left knee joint and degenerative changes and probable meniscal tears in the medial and lateral posterior horn. 

In August 2010, the Veteran reported that post-service, his left knee continued to cause him pain and swelling, and that on several occasions, he could only get relief if a doctor drained the blood from his knee using a long needle.  In July 2013 and July 2014, he indicated that he had to jump from helicopters on a number of occasions during service, in hot zones where the enemy was waiting to injure them and their helicopters.  

In August 2012, Kevin Nowicki, M.D. noted that the Veteran injured his left knee in 1962 while doing combat maneuvers and that he now had near bone to bone contact in his left knee.  He had served as a medic in the Marine Corps and routinely had to jump 4-5 feet from helicopters carrying 25 pounds of gear on his back.  The Veteran felt that this played a significant role in his development of his left knee osteoarthritis.  Dr. Nowicki noted that there was documentation of an in-service left knee injury and he believed that there was a direct relationship between that injury and the development of the Veteran's left knee arthritis which now warranted a total knee replacement.

In July 2014, the Veteran reported that after graduating from corpsman school (and while still in service), he was assigned to the Key West Naval Hospital where he spent 2 3/4 years of his 4 year enlistment.  He had a few left knee flare ups there, and on one occasion, his left knee slipped and twisted while he was going down a flight of stairs.  It became swollen and very painful and he ended up going to the emergency room for care.  The emergency room referred him to Dr. Benevides, an orthopedic surgeon, who examined his knee and ordered several X-rays.  After reviewing them, Dr. Benevides suggested that the Veteran should consider having surgery on his left knee to repair the damage.  The Veteran postponed that arthrotomy surgery because of what he had seen happen to those who had it, saying that they were worse off after the surgery.  His 2 3/4 years of service at the Key West Naval Hospital did allow his left knee to heal a little, with only a few days of minor discomfort.  Then he went into Marine boot camp to train corpsmen for combat duty; and after that, he served 13 months on the front lines in Vietnam as a field medic.  During his time as a field medic, he repeatedly reinjured his left knee when jumping 4-5 feet to the ground from the helicopters while carrying heavy gear on his back, during hot landings.  

After making several jumps, his left knee began to buckle right out from under him.  It was not too long after making several of these jumps that it became necessary for him to depend on his Marine buddies to grab him and help him to his feet and in some situations, to quickly drag him to cover.  The 13 months on the front lines took a toll on his left knee.  On service discharge, he found himself no longer doing normal activities like he used to.  He found himself avoiding going to places that required him to do a lot of walking, standing, or walking up or down hills or steps, and he no longer played basketball or other sports that he loved to do.  On many occasions after service, his left knee joint was so painful and swollen that the only relief was to have a doctor put a large needle into the joint and remove a combination of blood and serous fluid.  He recalled one such doctor's visit where his left knee was so painful and swollen that it looked like an overinflated football.  The doctor removed 2 full kidney basins of bloody fluid from his left knee.  These knee procedures were done on him in the late 1960s and early 1970s at the Boca Raton Community Hospital in Boca Raton, Florida.  These records are no longer available.  

In light of the evidence of record, the Board finds that the Veteran's current left knee disorder with limitation of motion (shown on a November 2010 VA examination), and degenerative changes is related to the left knee injuries he sustained in service, as supported by his testimony and credible evidence of continuity of pathology and symptomatology during and after service.  Reasonable doubt is resolved in the Veteran's favor in this regard.  38 U.S.C.A. § 5107.  

A negative medical opinion from the VA examiner in November 2010 is accorded very little weight.  For one thing, the VA examiner discounted service relationship based on the absence of sick call visits for the Veteran's left knee, whereas documentation of treatment through service treatment records is not necessary in combat injury cases, where lay evidence may suffice.  38 U.S.C.A. § 1154(b).  The examiner also based his negative opinion on the absence of available private or VA medical records.  However, he did not take into consideration any of the credible historical information which is in the record concerning symptomatology which continued throughout service and afterwards.  The Veteran himself was a medic in service and a nurse post-service, and it appears that he had treatment starting shortly after service, but that those records are no longer available.  The VA examiner's opinion that it is not likely that the Veteran's left knee condition proximate to service is the same one causing his current problem is found to be not probative, as the examiner does not appear to have considered the credible reports of symptomatology and treatment which the Veteran is reported to have had from the 1960s into the 1970s, and which the Board accepts as having occurred.  The Veteran was limited in activity and had multiple episodes of serosanguinous fluid aspirated from his left knee joint starting shortly after service, after a twisting left knee injury in service that caused damage for which in-service surgery was considered.  

With respect to the right knee, although the 2010 VA examiner thought "other pathological processes would be more likely implicated for the current knee condition," Dr. Nowicki has several times provided a positive medical opinion with respect to the right knee.  In August 2012, he noted that the right knee showed "significant osteoarthritis" and opined that "[c]ertainly the activities that he did perform back in Viet Nam, including jumping from heights, could have certainly injured his right knee as well and possibly could have led to earlier development of osteoarthritis in his right knee."  While his 2012 opinion was phrased in somewhat vague terms, in his October 2014 opinion, he stated it was "likely that some of his secondary injuries to his right knee . . . are a direct result of the original traumatic injury to his left knee sustained [in service]."  He also stated it was his professional opinion that his "bilateral knee . . . disabilities are a direct result of injuries suffered previously and those physical demands placed on him while serving in Vietnam."  Dr. Nowicki noted that his opinion was based upon medical opinions, the Veteran's statements, and his "careful review of his military service treatment records and military service history."
 
This signals to the Board that the evidence is at least in equipoise that the in-service left knee injuries and the circumstances of his Vietnam service resulted in the current left and right knee arthritis, as the Veteran and Dr. Nowicki feel.  Reasonable doubt is resolved in the Veteran's favor, in accordance with 38 U.S.C.A. § 5107 (West 2014).  


ORDER

Service connection for chronic residuals of a left knee injury, to include limitation of motion and degenerative changes, is granted.  

Service connection for right knee arthritis is granted.  


REMAND

The Veteran is a former Marine Corps medic who served in Vietnam from July 1965 to August 1966, and later became a nurse.  Concerning the claim for service connection for organic heart disease, the Veteran's heart was found to be clinically normal on service discharge examination in August 1966, with a blood pressure of 120/76 and a pulse of 88.  

The Veteran has stated that paroxysmal atrial tachycardia began when he was 24, within the first year post-service, and that it was diagnosed in about 1968.  The second doctor who treated him for it, D. B. Geldart, M.D., has submitted statements, but not treatment records, for consideration.  The Veteran indicates that Dr. Geldart took over the practice of Dr. Ostling, the first doctor who treated him for it and who is now deceased.  Dr. Geldart may very well have Dr. Ostling's records, as it is the custom of doctors who take over other doctors practices to receive and maintain the records of active patients.  The actual clinical records from Dr. Geldart, as well as from Dr. Ostling, should be sought from Dr. Geldart on remand, in order to assist the Veteran with this claim, as those records might shed additional light on when any currently existing organic heart disease first had its onset and its cause.  

The Board notes that in July 2008, a doctor indicated that the Veteran had been started on sotalol several years beforehand, but continued to have breakthrough arrhythmias.  

In about September 2010, Dr. Geldart stated that atrial fibrillation is directly related to cardiac irritability, which is fueled by high levels of anxiety.  High anxiety precipitates atrial fibrillation attacks and directly fuels the length and severity of the episodes.  The Veteran has a great deal of internal anxiety issues.  Service connection is in effect for posttraumatic stress disorder (PTSD). 

A November 2010 private medical record states that the Veteran began having paroxysms of tachycardia starting at age 23, three months post-service.  He did not know what it was for a few years, but then a diagnosis was made in around 1968 or 1969, of paroxysmal atrial fibrillation.  At some point, he was on sotalol for 9 years, and in 2008, he underwent atrial fibrillation ablation.  

On VA examination in November 2010, the Veteran was found to have palpitations associated with atrial fibrillation.  He had had a history of angina, dizziness, fatigue, and dyspnea.  An electrocardiogram from September 2010 showed a septal infarct of undetermined age.  The examiner indicated that the Veteran's atrial fibrillation was not due to Agent Orange exposure.  He stated that the Veteran developed atrial fibrillation when he was 24, meaning that he most likely had lone atrial fibrillation.  Considering his young age, the Veteran probably had no clinical evidence of cardiovascular disease back then.   

In June 2011, the Veteran stated that he began seeing Dr. Ostling about his heart condition in the late 1960s.  His attacks continued even with the best treatment Dr. Ostling could provide.  After Dr. Ostling died, Dr. Geldart took over his practice.  He had also received VA treatment for seemingly over 10 years.  

In June 2011, Michael Carr, PA-C, stated that the Veteran's medical history revealed that he started having episodes of atrial fibrillation within a couple of months after returning home from his tour of Vietnam.  He was only 23 years old when these incidents started and had been under medical care for this condition ever since.  

In December 2011, Dr. Geldart indicated that the Veteran had stress from PTSD, and that his PTSD had played a major role in his continued heart problems.  High levels of stress contribute to cardiac irritability.  Dr. Geldart believed that PTSD and the related stress issues it causes are the main reasons for the Veteran's continued transient irregular heart rhythm condition.  

In light of the law and the evidence of record, what we are concerning with is whether the Veteran has ischemic heart disease; whether he has any current organic heart disease that is related to service to include in-service herbicide exposure, whether any organic heart disease was manifest to a degree of 10 percent within 1 year of service separation in August 1966, whether organic heart disease was caused by his service-connected PTSD, and whether it was aggravated (chronically increased in severity) by his service-connected PTSD.  A septal infarct, which is often a sign of ischemic heart disease, was reported in September 2010, and if the evidence shows that the Veteran has ischemic heart disease, this is presumptively linked to in-service Agent Orange exposure which is presumed to have occurred during his Vietnam service during the Vietnam Era.  See 38 C.F.R. §§ 3.307, 3.307 (2015).  A VA examination is necessary to resolve these matters, as indicated below, pursuant to 38 C.F.R. § 3.159.  

Before any VA examinations are conducted, the RO should ensure that any and all evidence that may have been in a claims folder whose number the Veteran has identified in an October 2015 letter from him have been incorporated into the official claims folder, and make a notation for the record to the effect that this has been done.
 
Accordingly, the case is REMANDED for the following action:

1.  Seek to obtain all records of which Dr. Geldart has concerning treatment of the Veteran by him and Dr. Ostling, whose practice he took over.  Be sure to specifically ask Dr. Geldart for any available treatment records from Dr. Ostling.  Also, obtain any additional VA medical records of treatment which the Veteran has received for heart trouble.  Ensure that any and all evidence that may have been in a claims folder whose number the Veteran identified in an October 2015 letter has been incorporated into his official claims folder, and make a notation for the record to the effect that this has been done. 

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of any currently existing organic heart disease (also known as cardiovascular disease).  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination, and this remand should be reviewed.  

Based on the examination and review of the record, the examiner should address the following:  

(a) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran has ischemic heart disease? 

(b) Is it at least as likely as not (50 percent or higher degree of probability) that any other currently diagnosed organic heart disease was incurred in or aggravated by service, including through exposure to herbicides, or was manifest to a degree of 10 percent within 1 year of separation?

(c) Is it at least as likely as not (50 percent or higher degree of probability) that any other currently diagnosed organic heart disease was caused by the Veteran's service-connected PTSD?

(d) Is it at least as likely as not that any other currently diagnosed organic heart disease was aggravated by the Veteran's service-connected PTSD?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is found, the examiner should quantify the degree of aggravation, if possible.

The examiner should answer questions (a), (b), (c), and (d) separately, to help ensure that they are each fully, clearly, and adequately answered, and should furnish detailed reasons for the opinions, specifically discussing any relevant medical principles and evidence in the record.  Complete rationales must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




 ______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


